Citation Nr: 0704016	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-19 477	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for joint pain in the 
hands, shoulders, and knees.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran had active service from January 1988 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
above Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran failed to appear at a Travel Board hearing 
scheduled for him at the RO in March 2004, thereby effecting 
a withdrawal of the request for a hearing.  38 C.F.R. 
20.702(d).  The case was later remanded in November 2004 for 
additional development and readjudication.  



FINDINGS OF FACT

1.  The veteran's service medical records are unavailable.

2.  Efforts to reconstruct the veteran's in-service medical 
history have been undertaken by VA to the fullest extent 
possible.

3.  The veteran declined or failed to report for a scheduled 
VA examination in September 2006, without advancing good 
cause.  

4.  There is no medical evidence that the veteran currently 
has a chronic disability manifested by joint pain of the 
hands, shoulders, and knees, to include as a symptom of an 
undiagnosed illness.




CONCLUSION OF LAW

The veteran is not shown to have a chronic disability, 
manifested by joint pain of the hands, shoulders and knees, 
due to disease or injury which was incurred in or aggravated 
by active military service, or which is due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If, 
however, VCAA notice is provided after the initial decision, 
such a timing error can be cured by subsequent readjudication 
of the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 
(Vet. App. Dec. 21, 2006). 


In letters dated in February 2001, November 2001, May 2002, 
August 2003, November 2004, March 2005, and December 2005 the 
RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Taken together, the letters 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the military service department, the Social Security 
Administration (SSA), and other pertinent agencies.  He was 
advised that it was his responsibility to send any other 
medical records supporting his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The Board finds that the content of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  More recently, in SSOCs dated in 
October and November 2006, he was provided with an additional 
60 days to submit more evidence.  Thus, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.

In November 2003 the RO made a formal finding of 
unavailability of military records, documenting the 
unsuccessful attempts to locate the veteran's service medical 
records (SMRs).  This included four written requests to the 
veteran, to which there had been no reply.  The veteran had 
been notified that his SMRs were unavailable.  He was asked 
to submit any originals or copies of such records that he 
had, or to provide information as to where they might be 
located.  If he were unable to submit any service medical 
records, he was advised as to other types of evidence to 
submit to support his claim.  To date, there has been no 
response from the veteran.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
questions are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Pertinent Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, VA shall pay compensation in accordance with 
Chapter 11 of Title 38, U.S. Code, to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as, but not 
limited to, fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders, provided that such disability: (i) 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. §1117(a); 38 C.F.R. 
§ 3.317(a)(1),(b).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Disabilities that have existed for six 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).


Compensation shall not be paid under this section: (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant' s most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of the appellant's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

Individuals for whom an examination has been scheduled are 
required to report for such examination.  See 38 C.F.R. § 
3.326(a).

III. Factual Background

The veteran's SMRs are not currently of record, despite 
attempts by the RO to obtain them.  Certification of their 
unavailability was received from the National Personnel 
Records Center (NPRC) in November 2003.  The only SMR 
available for review is the veteran's December 1987 entrance 
examination report.  In light of the absence of SMRs, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  As will be explained in more detail below, the Board 
finds that the absence of the veteran's SMRs is not material 
to the current resolution of his claim.  

Post-service, there were essentially no pertinent clinical 
records associated with the claims file until the veteran 
underwent a VA C&P examination under Gulf War guidelines in 
July 2002.  He related that, about nine months after 
returning stateside and following service discharge in 
November 1991, he had pain and numbness in the hands, 
fingers, feet, and toes.  Although an accompanying VA 
orthopedic examination report indicates an evaluation for the 
joints and spine, the examiner noted that the veteran was 
being seen for low back pain.  The examination focused only 
on the low back, and no findings or diagnoses were provided 
regarding joint pain in the hands, shoulders and knees.  

The veteran was scheduled for VA examination in April 2005, 
pursuant to a September 2004 Board remand.  The veteran 
failed to report for the examination, but the examiner review 
the claims file, including the available service records.  He 
noted that these records did not include any mention of 
treatment or any complaints in the hands, shoulders, or 
knees.  The remaining records in the claims file were 
likewise negative for treatment that had to do with hands, 
shoulders, or knees.  The examiner did refer to a single 
complaint of transient numbness of the hands and knees, but 
did not consider it to be an orthopedic condition.  The 
examiner noted that the veteran had failed to report for the 
examination, and therefore no history was obtained from him.  

Subsequent documents in the claims folder indicate that 
correspondence addressed to the veteran, including notice of 
his April 2005 VA examination appointment, had been returned 
as undelivered or undeliverable.  In September 2006, these 
items of correspondence were re-sent after considerable 
effort on the RO's part to obtain a mailing address for him.  
It was not returned as undeliverable, and the veteran did not 
respond.  

IV.  Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 2002); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

The primary impediment to a grant of service connection for 
joint pain of the hands, shoulders, and knees in this case is 
the absence of medical evidence of a current diagnosis.  As 
previously noted, in a case where the veteran's service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare, supra; Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  The Board must point out, however, that it 
does not read into O'Hare the presumption that the missing 
medical records would, if they still existed, necessarily 
support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's SMRs are unavailable, the appeal must be 
decided upon the evidence of record.  

In that regard, there is no post-service evidence that the 
veteran is currently being treated for multiple joint pain 
and no evidence of a current chronic disease process.  While 
the Board does not dispute that the veteran may experience 
intermittent pain of the hands, shoulders, and knees, there 
is no objective clinical confirmation that he suffers from an 
actual disability.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  The 
medical record is entirely negative for evidence of joint 
pain of the hands, shoulders, and knees and the veteran's 
complaints alone cannot satisfy the criteria for a current 
disability.  

Similarly, to the extent that the veteran is claiming service 
connection for chronic joint pain of the hands, shoulders, 
and knees based upon the undiagnosed illness provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the Board notes that a 
central requirement for service connection is that objective 
evidence perceptible to an examining physician be present.  
In this regard, although the veteran has articulated 
subjective complaints of joint pain as evidence of objective 
indications of chronic disability, as contemplated by 38 
C.F.R.  3.317(a), the Board cannot ignore the evidence of 
record, which is entirely negative for any indication of an 
actual disorder manifested by such symptomatology.  The 
veteran's contention of chronic joint pain of the hands, 
shoulders, and knees is not supported by the record.  




As to the veteran's assertions, the Board notes that he is 
competent to report symptoms he experienced in service, and 
because his SMRs are missing, the Board accepts his 
assertions.  King v. Brown, 5 Vet. App. 19, at 21 (1993).  
However, he is not qualified to render an opinion as to the 
causation or etiology of his currently claimed disorder, or 
establish a diagnosis based upon in-service experiences.  See 
Espiritu v, Derwinski, 2 Vet. App. 492 (1992).  

The RO arranged for the veteran to be scheduled for 
additional VA examination in 2006.  The examiner was asked to 
determine the etiology and diagnosis of any current joint 
pain involving the hands, shoulders, and knees as potential 
manifestations of disability attributable to Persian Gulf War 
service.  However, the veteran failed to report for the 
scheduled examination, and has not stated a reason why he 
failed to appear, or requested that it be re-scheduled.  
Applicable regulations provide that, when entitlement to a 
benefit cannot be established without a current VA 
examination and a claimant, without good cause, fails to 
report for such examination in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  See 38 C.F.R. § 3.655(a)(b).

The Board would point out that the duty to assist a veteran 
in developing evidence is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran's 
failure to cooperate with the requested orthopedic 
examination served only to deprive the Board of critical, 
clarifying medical evidence that might have helped establish 
his claim.

In the absence of competent evidence of a chronic disability 
manifested by joint pain in the hands, shoulders, and knees, 
the preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).  The Board is of the opinion that it has done 
all it can to satisfy the duty to explain its reasons and 
bases under O'Hare, supra.


ORDER

Service connection for joint pain in the hands, shoulders, 
and knees is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


